Citation Nr: 9921417	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and son-in-law, C.W.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the veteran's 50 percent evaluation for 
PTSD.  The veteran, his son-in-law, and representative appeared 
before a hearing officer at the RO in December 1998.

Preliminary review of the record indicates that the RO expressly 
considered referral of the veteran's claim for an increased 
evaluation for his PTSD to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  However, the RO found that the case did not 
present such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by recurrent 
intrusive thoughts, nightmares, flashbacks, depression, social 
avoidance, and GAFs ranging from 45-60.

2.  The veteran's PTSD alone has not been shown to productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood and an inability to establish and maintain effective 
relationships. 


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more severe than the 50 
percent rating that is currently in effect, and that increased 
compensation is warranted therefor. 

The Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  The veteran's 
contentions regarding an increase in severity of the service-
connected disabilities at issue since they were last evaluated by 
VA are deemed sufficient to render his claims plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The veteran 
has not alleged that any records of probative value that may be 
obtained, and which have not already been requested by the VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist, as mandated by of 38 
U.S.C.A. § 5107(a)(West 1991), has been satisfied.

Service connection for PTSD was granted by the RO by means of a 
June 1992 rating decision following review of the relevant 
evidence, which included the veteran's DD214 showing that the 
veteran served in combat in WWII and the report of a March 1992 
VA psychiatric examination.  The RO assigned a 30 percent 
disability evaluation at that time.  In March 1996, subsequent to 
a February 1996 VA examination, the RO increased the veteran's 
evaluation for PTSD to 50 percent.

In January 1998, the veteran claimed an increased evaluation for 
his PTSD because his nightmares about WWII have increased.  

Disability evaluations are determined by comparing the veteran's 
current symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  On November 7, 1996, the 
Secretary of the VA amended the portions of the Schedule For 
Rating Disabilities applicable to psychiatric disabilities.  
Under the amended rating schedule, a 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability and 
productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned material 
or forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood due to symptoms 
such as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires total 
occupational and social impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, a 
persistent danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

A November 1997 VA medical record indicates that the veteran was 
seen complaining of visual hallucinations and ataxia. The 
examiner noted that the veteran was casually attired.  The 
veteran was described as persistent in wanting his own way, but 
cooperative.  There was no disorganization of thought or 
perception. The veteran reported that he had increased his 
medications for his chronic low back pain.  The veteran was 
advised to gradually decrease these medications.  The examiner 
stated the medical symptoms were the result of increased dosage 
of medications.  The veteran's continuing diagnosis of PTSD 
secondary to combat exposure was noted. 

A February 1998 VA medical record shows that the veteran was seen 
complaining increased combat-related nightmares followed by 
flashbacks and persistent intrusive thoughts and memories of WWII 
experiences.  The veteran reported experiencing nervousness and 
depression with the thoughts and imagery.  On evaluation, he was 
causally attired with appropriate behavior.  He was tearful at 
times, but there was no disorganization of thoughts or 
perception.  The diagnosis was PTSD secondary to combat exposure 
with anniversary reaction.

At a March 1998 VA cognitive evaluation and pain assessment, the 
veteran reported sleep difficulty due to nightmares of war 
experiences that occur nightly.  Testing revealed severely 
depressed mood which the examiner noted was inconsistent with 
self-report and behavior observation.  The examiner indicated 
that the veteran's mood was probably minimally depressed.  
Further testing revealed deficits in abstraction, problem 
solving, significant deficits in memory, attention, and 
concentration, and global cognitive impairment.  The assessment 
included PTSD by history, rule/out generalized anxiety disorder, 
and cognitive disorder not otherwise specified.  His Global 
Assessment of Functioning (GAF) was 65.  

During an April 1998 VA examination, the veteran complained of 
poor memory, bad dreams, and nightmares.  The veteran reported 
that he has nightmares every night and frequently has the same 
dream of a little German girl.  It was noted that he ruminated 
about combat daily and dreamed about combat nightly.  He stated 
that his nerves were bad and that he avoided combat related 
movies.  The veteran denied a history of hallucinations, suicidal 
thoughts, or drug or alcohol abuse.  He reported a remote history 
of homicidal thought, but denied attempting homicide or having 
recent homicide thoughts.  On evaluation, he was reported to be 
appropriately dressed and adequately groomed and was precisely 
oriented to time, place, person, and situation.  His speech was 
fluent without flight of ideas or looseness of associations.  He 
denied hallucinations, expressed no delusions, and denied 
suicidal and homicidal thoughts.  He displayed an anxious and 
depressed mood and his affect reflected pain but fit his mood.  
His recent and immediate recall memory were mildly impaired, but 
his remote memory was good.  Judgment and abstracting ability 
were described adequate and insight was described as fair.  The 
diagnoses were PTSD and dysthymic disorder.  The veteran's GAF 
was 50.   
 
VA medical record from June 1998 indicate that the veteran was 
seen complaining of increased nightmares and flashbacks as a 
result of running out of medication.  He also described marital 
strife with wife of many years.  He denied hallucinations or 
delusions, and suicidal and homicidal thoughts.  On evaluation, 
he was described as pleasant and smiling and clean and groomed.  
His mood and behavior were appropriate, but he did become tearful 
when relating war experiences.  There were no deficits in thought 
or judgment.  The assessment was PTSD.

A September 1998 VA Medical Center (VAMC) discharge summary 
revealed that the veteran was hospitalized for a lacunar 
infarction of the left temporal parietal region.  On examination, 
there was slurred speech and symptoms of receptive and expressive 
dysphasia.  There was right pronator drift and mild right 
hemiparesis with diminished light touch sensation on the right.  
A cerebral angiogram revealed a high-grade stenosis at the left 
internal carotid artery and mild to moderate stenosis of the 
right coronary artery.  During the hospitalization, the veteran 
was heparinized.  There is no indication that the veteran 
complained of or received treatment for PTSD symptoms during the 
course of the hospitalization.  Diagnoses at discharge included 
bilateral carotid stenosis, cerebral aneurysm, cerebral 
infarction, dysphasia, coronary artery disease, and PTSD.

At his September 1998 hearing, the veteran testified that he 
experienced nightmares of WWII every night.  The veteran reported 
that he got along well with his wife and family.  The veteran's 
son-in-law testified that the veteran had recently had a stroke 
and was confused.  He reported that the veteran talked about his 
WWII experiences constantly and that the veteran's memory was 
very good.

A November 1998 VAMC discharge summary indicates that the veteran 
was hospitalized after becoming extremely confused and 
disoriented.  The veteran's family reported that he had been more 
confused since his cerebral vascular accident in September 1998.  
It was noted that the veteran had been exposed to High Yield 
Herbicide prior to admission.  His history of PTSD was noted as 
well.  On evaluation, the veteran was alert and cooperative with 
coherent speech.  There were no flight of ideas or looseness of 
associations.  The veteran denied auditory or visual 
hallucinations or delusion as well as suicidal or homicidal 
ideations.  He was oriented to person and place but not to time 
or situation.  His remote memory was grossly intact and his 
recent and immediate memory were adequate.  During the 
hospitalization, a neurology consult determination revealed 
dementia and acute agitated delirium of unknown etiology.  A CT 
scan of his brain revealed generalized atrophy.   It was noted 
that as the veteran became more oriented he discussed the 
possibility that he began having problems after he used a High 
Yield Herbicide which got into an open wound in his hand.  The 
diagnoses included dementia not otherwise specified (exposure to 
High Yield Herbicide, Alzheimer's, Darvon Overdose and multiple 
organic brain disorders), PTSD, and status post cerebral vascular 
accident.  His GAF was 45-50.  In a January 1999 addendum, the 
diagnosis was revised to delirium secondary to exposure to High 
Yield Herbicide and Darvon overdose (nonsuicidal).

VA medical records from December 1998 to January 1999 show that 
the veteran complained of increased nightmares, intrusive 
thoughts and confusion.  On evaluation, he was casually attired.  
He was oriented times 4.  His affect and behavior were 
appropriate.  There was no disorders of thought or perception.  
He was mildly anxious at points and moderately anxious when 
describing traumatic events.  The diagnoses were chronic PTSD 
secondary to combat exposure and dementia not otherwise specified 
(multiple factors).  It was noted that the generalized atrophy 
with bilateral calcification of the basal ganglia with evidence 
of white matter in the cerebral hemisphere and a larger area of 
decreased density in the right temporoparietal region posteriorly 
may be secondary to September 1998 infarct.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Although 
the GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record, including the GAF score. The Court, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of the 
GAF score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of DSM IV 
in Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to the 
veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board shall 
adjudicate the issue on the basis of the record, keeping in mind 
the benefit of the doubt.

After a review of the record, the Board finds that the 
preponderance of the evidence is against an increased rating for 
PTSD.  The veteran's PTSD symptomatology has been shown to be 
manifested by nightmares, intrusive memories, flashbacks, 
depression, and anxiety.  According to the examiners, the 
veteran's GAF score range from 45 to 65.  However, these scores 
have not been solely attributed to the veteran's PTSD.   

The Board notes that there has been no indication that the 
veteran exhibited symptoms warranting a 70 percent evaluation.  
Recent VA examination and medical records indicate that the 
veteran was able to communicate with the examiners and was 
described as pleasant and cooperative with coherent speech.  His 
thought processes were normal and he was oriented to place and 
person.  There has been some impairment of memory.  He has not 
complained of suicidal ideation or established that he is a 
danger to others.  The veteran has been described as casually 
attired, which establishes that he does not neglect personal 
hygiene.  The clinical record shows that the veteran has a good 
relationship with his wife and other family members.  The record 
indicates that the veteran complained of visual hallucinations in 
November 1997; however, this was attributed to his multiple 
medications for his back pain.  The veteran's medications were 
decreased and no further complaints of hallucinations were noted.  
Recent VA records contain no indication that he experienced 
hallucinations or delusions or that he presented a danger to 
himself or others.  The Board notes that the evidence of record 
indicates that the veteran was hospitalized in November 1998 for 
extreme confusion and disorientation.  However, the record shows 
that the extreme confusion and disorientation was the result of 
exposure to a High Yield Herbicide. Additionally, the record 
shows that the veteran had a cerebral vascular accident in 
September 1998. 

The Board notes that there has been no indication that the 
veteran exhibited symptoms attributed to PTSD warranting a total 
schedular evaluation.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality.  He has never demonstrated gross 
impairment of thought processes or communication, or grossly 
inappropriate behavior.  No professional has advanced that the 
veteran's PTSD alone is manifested by total occupational and 
social impairment. 

The veteran is competent to report that a higher evaluation is 
warranted for his service-connected psychiatric symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board 
attaches far more probate weight to the observations and opinions 
of professionals skilled in the evaluation of 
psychiatric/psychological disabilities when evaluating the 
evidence.  

Therefore, the Board concludes that an evaluation in excess of 50 
percent for the veteran's PTSD is not warranted.  In view of the 
foregoing, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for an increased rating 
for PTSD.  That claim, accordingly, fails.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1998).


ORDER

Entitlement to an increased evaluation for PTSD is denied.


REMAND

The Board observes that the RO denied service connection for a 
bilateral eye disorder and bilateral hearing loss disability in a 
February 1999 rating decision.  The veteran, in a February 1999 
statement, stated that he disagreed with this decision.  This 
appears to be a notice of disagreement to the February 1999 
rating decision.  The RO has not issued a statement of the case 
on this issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of the 
case addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED 
to the RO for the following development:

The RO should issue a statement of the case 
to the veteran and his representative 
addressing the issue of service connection 
for bilateral eye disorder and bilateral 
hearing loss disability.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file should 
be returned to the Board for further appellate decision, if in 
order.  However, the issue should not be certified to the
Board unless all applicable appellate procedures are followed, 
including the completion of the appeal.

The Board intimates no opinion as to the ultimate outcome of the 
claim.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109, 112 (1995); and Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999).    

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

